Opinion by Judge SCHROEDER; Dissent by Judge KLEINFELD.
SCHROEDER, Circuit Judge.
Ernesto Antonio Vera-Valera, his wife, and two of their children, all nationals of Peru, petition for review of the Board of Immigration Appeals’ refusal to grant .them asylum, 8 U.S.C. § 1158(a), and withholding of deportation, 8 U.S.C. § 1253(h). The family members’ applications are all derivative of Ernesto Antonio Vera-Valera’s application, and we will refer to him as “petitioner.”
In Lima in 1987, petitioner and his wife began selling juices and candies on the street for several hours each evening, after he worked his day job with the government. To avoid having to obtain an individual street vendor’s license, he joined a cooperative of street vendors.
In 1987-1988, petitioner first became a board member, then president of the cooperative. During his presidency, the goal of the cooperative was to build a permanent building in which all of its members could sell their wares. This was important, according to petitioner, because the cooperative’s permit to vend on the streets was about to expire, and had already been extended once. Petitioner was a strong advocate of the construction of that building. He stated that once the building was completed and the vendors had permanent locations in it, the main purpose of the cooperative would have been achieved, and that from that point on, the cooperative would continue to exist simply as an administrative association. Petitioner testified that the cooperative had no direct political affiliations, although members of the cooperative had different political ideas.
Petitioner testified that he began having problems while he was president of the cooperative, because there were members of the organization who opposed the construction of the building. He characterized these opponents as being members of the maoist Shining Path guerrilla group. According to petitioner, the guerrillas did not want the vendors off the street because the presence of the vendors in street traffic helped the guerrillas both to disseminate their ideas and to disappear when necessary. Petitioner testified that the opposition to his support for the construction of the building extended beyond the meetings held at the cooperative. He received telephone and written threats during his presidency. He testified that the callers identified themselves as members of Shining Path, and that they warned petitioner that he would be killed if he continued his work with the Cooperative. The written threats contained the identifying hammer and sickle symbol favored by the Shining Path. The threats made it clear to petitioner that the guerrillas did not want the building to be completed.
Petitioner’s term of office as president ended in 1988, and the building project was not completed by that time. He remained a member of the cooperative for six more months, but then was forced to give up his membership as a result of charges brought against him by those members who had opposed his aggressive business ideas regarding the cooperative. He was accused of irregularities with regard to the registration and transfer of deeds for the building. The loss of membership in the cooperative meant that petitioner lost his ability to operate as a street vendor.
Petitioner testified that the threats against him had escalated to the point where he feared for his safety if he remained in Peru. It is for this reason that he left Peru and began traveling through Colombia, Panama, Belize, Guatemala, and Mexico. Eventually, he entered the United States without inspection in November of 1989. In 1991 or 1992, a Peruvian court found him innocent, in absen-tia, of any wrongdoing in the cooperative’s affairs. Petitioner testified, however, that he is afraid that if he returns to Peru, he will be killed by the guerrillas because of the positions he took while he was in the cooperative’s leadership, and which were clearly contrary to the guerrillas’ goals and views.
The immigration judge determined that, on the basis of petitioner’s credible testimony, he had demonstrated that he had a fear of persecution at the hands of the guerrillas, but that he had failed to establish that his persecution would be on account of his political opinion. Specifically, the immigration judge found that petitioner had failed to show that “the organizational problems he had while serving as president of the cooperative or thereafter, as a member, were in any *1304way related to political opinion or any other protected statutory ground.” See 8 U.S.C. § 1101(a)(42)(A). The BIA agreed, finding that petitioner had failed to establish that the cooperative’s problems with the construction project were political, rather than economic or organizational.
On appeal, petitioner argues that the BIA erred in finding that the persecution he suffered or would suffer at the hands of the Shining Path guerrillas was not related to his political opinion. Given the arguments presented to the BIA and in this appeal, all of which concerned the guerrillas’ opposition to the building and to petitioner’s support for the building, we agree with the BIA’s conclusion.
To warrant reversal, petitioner had to show “that the evidence he presented was so compelling that no reasonable factfinder could fail to find the requisite fear of persecution.” Prasad v. INS, 47 F.3d 336, 338 (9th Cir.1995) (quoting INS v. Elias-Zacarias, 502 U.S. 478, 483-84, 112 S.Ct. 812, 816-17, 117 L.Ed.2d 38 (1992)). He failed to do so.
An asylum seeker claiming to be a victim of persecution on account of political opinion must offer evidence that (1) he has been a victim of persecution or has a well-founded fear of persecution, (2) he holds a political opinion, (3) his political opinion is known to his persecutors, and (4) the persecution has been or will be on account of his political opinion. Sangha v. INS, 103 F.3d 1482, 1487 (9th Cir.1997). Persecution on account of political opinion means “persecution on account of the victim’s political opinion, not the persecutor’s.” Elias-Zacarias, 502 U.S. at 482, 112 S.Ct. at 815. To meet his burden, the alien must prove through direct or circumstantial evidence a “causal connection” between the persecution and his political opinion. Sangha, 103 F.3d at 1486-87 (citing Elias-Zacarias, 502 U.S. at 482, 112 S.Ct. at 815).
Petitioner acknowledges that neither he nor the cooperative had any political affiliation. Nothing in the record suggests that the business strategies petitioner was advocating, and the choices he was making as president, were designed to further anything other than petitioner’s economic benefit. Petitioner has not shown that he faced persecution on account of political opinion or that any future persecution would be on account of any political opinion, expressed by, or imputed to him. Petitioner did not show that the guerrillas who were members of the cooperative believed that his insistence on erecting the building was motivated by a desire to thwart their political goals. See Sangha, 103 F.3d at 1489 (the focus in a case of imputed political opinion is on “the political views the persecutor rightly or in error attributes to his victims”).
In support of his imputed political opinion argument, petitioner cites a State Department report, Profile of Asylum Claims and Country Conditions: Peru (January 1995). The report does not help petitioner. While the report notes the broad aim of the guerrillas’ subversive activities, by pointing out that many groups in Peruvian society, including labor leaders such as petitioner, suffer at the hands of Shining Path guerrillas, the report also observes that “[Backing widespread support, the Shining Path has used terror against civilians and grass-roots leaders regardless of their political allegiance [.]” Id. (emphasis added). Thus, even assuming that the evidence presented by petitioner sufficiently established that the guerrillas were politically motivated in their desire that the building not be built, we cannot reverse the BIA in the absence of a further showing that the guerrillas persecuted him on account of a political opinion petitioner held, or any. such opinion the guerrillas attributed to him.
The position advocated by the dissent is that the petitioner’s economic or “capitalist” motivation was itself a political opinion. This is not a contention that petitioner asked the BIA or us to decide. It is therefore not properly before this court.
PETITION DENIED.